702 S.E.2d 498 (2010)
STATE of North Carolina
v.
Terrance Rodricus ELLIOTT.
No. 184A04-2.
Supreme Court of North Carolina.
October 7, 2010.
Paul M. Green, Durham, for Terrance Rodricus Elliott.
Jonathan P. Babb, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 19th of March 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Moore County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 7th of October 2010."